DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
This action is in response to the Amendments filed 08/06/2022.
Claims 1-20 are pending. 
Response to Arguments
Applicant’s arguments, see page 12, filed 08/06/2022, with respect to the objection of the specification have been fully considered and are persuasive.  The objection of the specification has been withdrawn. 
Applicant’s arguments, see page 13, filed 08/06/2022, with respect to the objection of claims 14 and 20 have been fully considered and are persuasive.  The objection of claims 14 and 20 has been withdrawn.
Applicant’s arguments, see pages 13-23, filed 08/06/2022, with respect to the rejection of claims 1-20 under 35 U.S.C. 103 have been fully considered.
Rejection of claims 1-20 under 35 U.S.C. 103
Independent claims 1 and 12 have been amended to include the device being for self-treatment and exposing the uppermost crown portions of teeth. Applicant argues that Conrad and Engel fail to disclose apertures which extend horizontally and parallel to the gums. Applicant further argues that Scurtescu fails to teach apertures which extend horizontally and parallel to gums and leaves the uppermost crown portions fully exposed. While examiner agrees that Conrad and Engel fail to disclose this limitation, in the Non-Final Rejection of 06/07/2022, the examiner relied on a combination of Conrad and Engel OR Conrad and Scurtescu. Applicant argues that Scurestcu has a different structure than the claimed invention, since the bite guard in the invention of Scurtescu would cover the uppermost crown portions of the teeth. However, Scurtescu discloses apertures (openings) that extend horizontally and parallel to gums, and further discloses an embodiment without the bite plate that would leave the uppermost crown portions fully exposed (e.g. Fig. 1A: two openings that extend horizontally across the teeth and therefore parallel to the gumline; Par. [0089]: an embodiment of the invention includes no bite plate, and therefore the crown portions of the teeth would be exposed, “In other embodiments, the third adjustable connector 120 directly interconnects the upper panel 104 and the lower panel 110 without the bite plate 124 therebetween.”). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention to include the opening exposing the teeth as taught by Scurtescu in order to provide the predictable results of providing therapy just to the specified area of the gums. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). 
The new limitation of the oral treatment device being for self-treatment is addressed in the current office action below. 
Claim Objections
Claim 12 is objected to because of the following informalities:  
Claim 12, lines 4-5, “the teeth having uppermost crown portions, and” should read “the teeth having uppermost crown portions,”. 
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Conrad et al. (US Patent Application Publication 2008/0008978), hereinafter Conrad, further in view of Cam et al. (US Patent Application Publication 2020/0155276, of record), hereinafter Cam, further in view of Scurtescu (International Publication WO 2020/047659), and further in view of Goodson et al. (US Patent Application Publication 2007/0259310), hereinafter Goodson.
Regarding claim 1, Conrad discloses an oral heating element adapted for treatment of inflammation of gums of a patient, the patient having a gumline at a junction between the gums and teeth, the gums having an interior portion facing inwards and an exterior portion facing outwards, the teeth having uppermost crown portions (e.g. Abstract: heat is applied to teeth and gums in order to accelerate bacterial death; It is understood that a patient will inherently have a gumline at a junction between the gums and teeth and teeth having uppermost crown portions.), comprising: 
a mouthpiece having an upper wall, a lower wall, a first side wall, and a second side wall, wherein the upper wall, the lower wall, the first side wall, and the second side wall are exterior walls, and wherein the upper wall, the lower wall, the first side wall, and the second side wall are adapted to be positioned so as to cover the exterior portion of the gums (e.g. see annotated Fig. 6 below); 
an energy adaptor formed in one of the upper wall, the lower wall, and the first and second side walls (e.g. Fig. 1: wire lead 16 connected to wall of mouthpiece 12 to provide power); and 
at least one heating element extending within at least one of the upper wall, the lower wall, and the first and second side walls. (e.g. Par. [0042]: heated surfaces 64 deliver thermal energy to the gums and is connected to control unit by lead 16).
Annotated Fig. 6:

    PNG
    media_image1.png
    459
    613
    media_image1.png
    Greyscale

However, Conrad fails to disclose the upper wall, the lower wall, and the first and second side walls to be integrally formed with one another, the heating element being a heating filament, wherein the at least one heating filament has a leading edge connected to the energy adaptor and a trailing edge disparate from the leading edge, and at least one border frames at least one window opening, the at least one border formed by the upper wall, the lower wall, and the first and second side walls, the at least one window extends horizontally across the teeth and extends parallel to the gumline, wherein the at least one border is adapted to be positioned adjacent to the gumline such that the at least one window opening extending horizontally through the mouthpiece thereby exposes the teeth, wherein the upper wall, the lower wall, the first side wall, and the second side wall are adapted to be positioned so as to expose the uppermost crown portions of the teeth, and wherein the oral treatment device is for self-treatment. 
Cam, in a similar field of endeavor, teaches orthodontic appliances configured to deliver energy to regions of a patient’s dental arch. Cam discloses the upper wall, the lower wall, and the first and second side walls to be integrally formed with one another (e.g. Par. [0130]: integrally form the mouthpiece in order to reduce manufacturing steps and improve the accuracy of the mouthpiece), to have an energy adaptor formed in one of the upper wall, the lower wall, and the first and second side walls (e.g. Fig. 6: controller 609, heat output 605 and 605’), and a heating filament extending within the mouthpiece that has a leading edge connected to a controller and a trailing edge disparate from the leading edge (e.g. Fig. 6: electrical trace 611’ connected to controller 609 at one end).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Conrad to include integrally forming the mouthpiece and the energy adaptor and heating filament as taught by Cam in order to provide the predictable results of evenly applying therapy to the treatment area. 
However, Conrad in view of Cam fails to disclose at least one border frames at least one window opening, the at least one border formed by the upper wall, the lower wall, and the first and second side walls, the at least one window extends horizontally across the teeth and extends parallel to the gumline, and wherein the at least one border is adapted to be positioned adjacent to the gumline such that the at least one window opening extending horizontally through the mouthpiece thereby exposes the teeth, wherein the upper wall, the lower wall, the first side wall, and the second side wall are adapted to be positioned so as to expose the uppermost crown portions of the teeth, and wherein the oral treatment device is for self-treatment.
Scurtescu is directed towards a mouthpiece for intraoral therapy. Scurtescu discloses a mouthpiece with at least one border frames at least one window opening, the at least one border formed by the upper wall, the lower wall, and the first and second side walls, the at least one window extends horizontally across the teeth and extends parallel to the gumline, wherein the at least one border is adapted to be positioned adjacent to the gumline such that the at least one window opening extending horizontally through the mouthpiece thereby exposes the teeth, and wherein the upper wall, the lower wall, the first side wall, and the second side wall are adapted to be positioned so as to expose the uppermost crown portions of the teeth (e.g. Pars. [0059]-[0060]: the mouthpiece rests on the upper and lower gums of a user and provides therapy; Par. [0052]: providing heat therapy to reduce inflammation, i.e. “At least one of the upper panel 104 and the lower panel 110 may comprise at least one emitting element, as described in more detail below. The emitting element(s) may emit at least one therapeutic emission to a user's teeth, teeth roots, alveolar bone, and/or any other relevant tissue. The therapeutic emission may comprise ultrasound, light, heat, vibration, electromagnetic field, or any other suitable emission.”; Par. [0089]: an embodiment of the invention includes no bite plate, and therefore the crown portions of the teeth would be exposed, “In other embodiments, the third adjustable connector 120 directly interconnects the upper panel 104 and the lower panel 110 without the bite plate 124 therebetween.”; Fig. 1A: openings that extend horizontally across the teeth and therefore parallel to the gumline; See Annotated Fig. 1A below).

Annotated Fig. 1A:

    PNG
    media_image2.png
    423
    375
    media_image2.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Conrad in view of Cam to include the opening exposing the teeth as taught by Scurtescu in order to provide the predictable results of providing therapy just to the specified area of the gums.
However, Conrad in view of Cam and Scurtescu fails to disclose wherein the oral treatment device is for self-treatment. Goodson in a similar field of endeavor is directed towards an intraoral light emitting device. Goodson discloses it is known to use the intraoral light treatment at home (i.e. self-use) as well as in a dental office (e.g. Par. [0051]: describing the frequency of treatment that can be used by the patient at home). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Conrad in view of Cam and Scurtescu to include the oral treatment device being for self-treatment as taught by Goodson in order to provide the predictable results of allowing the user to use the device in the comfort of their home.
Claim 1 is obvious over Conrad in view of Cam, Scurtescu, and Goodson, as indicated above. Regarding claim 2, Conrad further teaches wherein the upper wall, the lower wall, and the first and second side walls further comprise an external peripheral edge (e.g. Fig. 6: it can be seen that the walls have an internal edge that faces the user and an external edge that faces the outside). Conrad further teaches the mouthpiece comprises a soft and flexible material (e.g. Par. [0039], i.e. “In the preferred embodiment, heated surfaces 40 comprise a soft, flexible material designed to conform to the irregular shapes of teeth 42 and gums 44”; The instant specification at par. [0040] discloses the material used for the mouthpiece should be capable of significant flexibility), but does not disclose the angle of curvature of the mouthpiece being 180 degrees. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system as taught by Conrad in view of Cam, Scurtescu, and Goodson with an angle of curvature of the mouthpiece being 180 degrees, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art [In re Aller, 105 USPQ 233]. Further, it would have been an obvious matter of design choice to a person of ordinary skill in the art to modify the invention as taught by Conrad in view of Cam, Scurtescu, and Goodson with the angle of curvature being 180 degrees, because Applicant has not disclosed that the angle of curvature being 180 degrees provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with flexible mouthpiece as taught by Conrad in view of Cam, Scurtescu, and Goodson, because it provides flexibility and the ability to shape the device to conform to the user’s mouth and since it appears to be an arbitrary design consideration which fails to patentably distinguish over Conrad in view of Cam, Scurtescu, and Goodson.
Claim 1 is obvious over Conrad in view of Cam, Scurtescu, and Goodson, as indicated above. Regarding claim 3, Conrad further teaches the claimed invention except for the thickness of the walls being between 0.2 mm and 0.4 mm. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system as taught by Conrad in view of Cam, Scurtescu, and Goodson with the thickness of the walls being between 0.2 mm and 0.4 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art [In re Aller, 105 USPQ 233]. Further, it would have been an obvious matter of design choice to a person of ordinary skill in the art to modify the invention as taught by Conrad in view of Cam, Scurtescu, and Goodson with the thickness of the walls being between 0.2 mm and 0.4 mm, because Applicant has not disclosed that the thickness of the walls being between 0.2 mm and 0.4 mm provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with mouthpiece as taught by Conrad in view of Cam, Scurtescu, and Goodson, because it provides heat therapy to the gums of the user and since it appears to be an arbitrary design consideration which fails to patentably distinguish over Conrad in view of Cam, Scurtescu, and Goodson.
Claim 1 is obvious over Conrad in view of Cam, Scurtescu, and Goodson, as indicated above. Regarding claim 4, Conrad further teaches the claimed invention except for the heating filament having a thickness between 0.1 mm and 0.3 mm. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system as taught by Conrad in view of Cam, Scurtescu, and Goodson with the heating filament having a thickness between 0.1 mm and 0.3 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art [In re Aller, 105 USPQ 233]. Further, it would have been an obvious matter of design choice to a person of ordinary skill in the art to modify the invention as taught by Conrad in view of Cam, Scurtescu, and Goodson with the heating filament having a thickness between 0.1 mm and 0.3 mm, because Applicant has not disclosed that the heating filament having a thickness between 0.1 mm and 0.3 mm provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with mouthpiece as taught by Conrad in view of Cam, Scurtescu, and Goodson, because it provides heat therapy to the gums of the user and since it appears to be an arbitrary design consideration which fails to patentably distinguish over Conrad in view of Cam, Scurtescu, and Goodson.
Claim 1 is obvious over Conrad in view of Cam, Scurtescu, and Goodson, as indicated above. Regarding claim 5, Conrad fails to disclose a detachable cord adaptor capable of releasably engaging and disengaging with the energy adaptor. Cam, in a similar field of endeavor, teaches orthodontic appliances configured to deliver energy to regions of a patient’s dental arch. Cam teaches it is known to have a detachable cord adaptor capable of releasably engaging and disengaging with the energy adaptor (e.g. Par. [0022]: the mouthpiece can be in communication with external devices through a cord).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Conrad in view of Cam, Scurtescu, and Goodson to include a detachable cord adaptor as taught by Cam in order to provide the predictable results of communicating with external devices.
Claim 1 is obvious over Conrad in view of Cam, Scurtescu, and Goodson, as indicated above. Regarding claim 6, Conrad further teaches a rechargeable power source (e.g. Par. [0035]). 
Claim 1 is obvious over Conrad in view of Cam, Scurtescu, and Goodson, as indicated above. Regarding claim 7, Conrad in view of Cam, Scurtescu, and Goodson teaches the invention as claimed except for the mouthpiece having a height between 50 mm and 30 mm. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system as taught by Conrad in view of Cam, Scurtescu, and Goodson with the mouthpiece having a height between 50 mm and 30 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art [In re Aller, 105 USPQ 233].
Claim 1 is obvious over Conrad in view of Cam, Scurtescu, and Goodson, as indicated above. Regarding clam 8, Conrad in view of Cam, Scurtescu, and Goodson teaches the invention as claimed except for the mouthpiece having a length between 12 cm and 30 cm. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system as taught by Conrad in view of Cam, Scurtescu, and Goodson with the mouthpiece having a length between 12 cm and 30 cm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art [In re Aller, 105 USPQ 233].
Claim 1 is obvious over Conrad in view of Cam, Scurtescu, and Goodson, as indicated above. Regarding claim 10, Conrad further discloses interior walls having an interior upper wall and an interior lower wall, the interior walls adapted so as to extend along the interior portion of the patient's gums; wherein the upper wall, the lower wall, the first side wall, and the second side wall are exterior walls adapted so as to extend along the exterior portion of the patient's gums; and wherein the first side wall and the second side wall integrally connect the interior walls and the exterior walls (e.g. Fig. 6: inside wall has an upper and lower section, the side walls connect to the interior and exterior walls, see annotated Fig. 6 below).



Annotated Fig. 6:

    PNG
    media_image3.png
    536
    703
    media_image3.png
    Greyscale

Claims 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Conrad et al. (US Patent Application Publication 2008/0008978), hereinafter Conrad, further in view of Cam et al. (US Patent Application Publication 2020/0155276, of record), hereinafter Cam, further in view of Scurtescu (International Publication WO 2020/047659), and further in view of Goodson et al. (US Patent Application Publication 2007/0259310), hereinafter Goodson, as applied to claim 1 above, and further in view of Engel (US Patent Application Publication 2016/0001160).
Claim 1 is obvious over Conrad in view of Cam, Scurtescu, and Goodson, as indicated above. Regarding claim 9, Conrad fails to disclose a second window opening extending horizontally through the mouthpiece. Engel is directed towards a mouthpiece with openings. Engel discloses a mouthpiece with a second window opening (e.g. Pars. [0025]-[0026]: openings 24 expose teeth and allow passage of air; Fig. 1: mouthpiece with multiple windows can be seen). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Conrad in view of Cam, Scurtescu, and Goodson to include the window openings as taught by Engel in order to provide the predictable results of allowing air flow to the teeth.
Claim 9 is obvious over Conrad in view of Cam, Scurtescu, Goodson, and Engel, as indicated above. Regarding claim 11, Conrad further discloses a first vertically extending portion connecting the respective exterior upper wall and the respective exterior lower wall; a second vertically extending portion connecting the respective interior upper wall and the respective interior lower wall; and a third laterally extending portion connecting the first vertically extending portion and the second extending portion (e.g. See annotated Fig. 6 below).
Annotated Fig. 6:

    PNG
    media_image4.png
    523
    656
    media_image4.png
    Greyscale

However, Conrad fails to disclose whereby the respective interior upper wall and the respective interior lower wall, the first and second side walls are integrally formed with one another. Cam, in a similar field of endeavor, teaches orthodontic appliances configured to deliver energy to regions of a patient’s dental arch. Cam teaches it is known to integrally form the mouthpiece in order to reduce manufacturing steps and improve the accuracy of the mouthpiece (e.g. Par. [0130]). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Conrad in view of Cam, Scurtescu, Goodson, and Engel to include integrally forming the mouthpiece as taught by Cam in order to reduce manufacturing steps and improve the accuracy of the mouthpiece.
Claims 12-14, 16, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Conrad et al. (US Patent Application Publication 2008/0008978), hereinafter Conrad, further in view of Scurtescu (International Publication WO 2020/047659), further in view of Cam et al. (US Patent Application Publication 2020/0155276, of record), hereinafter Cam, and further in view of Goodson et al. (US Patent Application Publication 2007/0259310), hereinafter Goodson. 
Regarding claim 12, Conrad discloses an oral heating element adapted for treatment of inflammation of gums of a patient, the patient having a gumline at a junction between the gums and teeth, the gums having an interior portion facing inwards and an exterior portion facing outwards, the teeth having uppermost crown portions (e.g. Abstract: heat is applied to teeth and gums in order to accelerate bacterial death; It is understood that a patient will inherently have a gumline at a junction between the gums and teeth and teeth having uppermost crown portions.), comprising: 
a mouthpiece having an upper wall, a lower wall, a first side wall, and a second side wall, , wherein the upper wall, the lower wall, the first side wall, and the second side wall are exterior walls, and wherein the upper wall, the lower wall, the first side wall, and the second side wall are adapted to be positioned so as to cover the exterior portion of the gums (e.g. see annotated Fig. 6 below); 
an energy adaptor formed in the upper wall (e.g. Fig. 1: wire lead 16 connected to wall of mouthpiece 12 to provide power); 
at least one heating element extending within at least one of the upper wall, the lower wall, and the first and second side walls. (e.g. Par. [0042]: heated surfaces 64 deliver thermal energy to the gums and is connected to control unit by lead 16); and 
an energy source (e.g. Fig. 1: control unit 14 provides power; Par. [0036]).
Annotated Fig. 6:

    PNG
    media_image1.png
    459
    613
    media_image1.png
    Greyscale

However, Conrad fails to disclose wherein the upper wall, the lower wall, the first side wall, and the second side wall are adapted to be positioned so as to expose the uppermost crown portions of the teeth, a plurality of borders frame a plurality of window openings, wherein the plurality of borders are formed by the upper wall, the lower wall, and the first and second side walls, wherein the plurality of window openings extend horizontally so as to be parallel to the gumline, and wherein the plurality of borders are adapted to be positioned adjacent to the gumline such that the plurality of window openings extend horizontally through the mouthpiece and thereby expose the teeth while the gums are covered; the heating element being a heating filament, wherein the at least one heating filament has a leading edge connected to the energy adaptor and a trailing edge disparate from the leading edge; a detachable adaptor capable of reversible engagement with the energy adaptor formed within the upper wall; and wherein the oral treatment device is for self-treatment. 
Scurtescu is directed towards a mouthpiece for intraoral therapy. Scurtescu discloses a mouthpiece with a plurality of borders frame a plurality of window openings, wherein the plurality of borders are formed by the upper wall, the lower wall, and the first and second side walls, wherein the plurality of window openings extend horizontally so as to be parallel to the gumline, and wherein the plurality of borders are adapted to be positioned adjacent to the gumline such that the plurality of window openings extend horizontally through the mouthpiece and thereby expose the teeth while the gums are covered, and wherein the upper wall, the lower wall, the first side wall, and the second side wall are adapted to be positioned so as to expose the uppermost crown portions of the teeth (e.g. Pars. [0059]-[0060]: the mouthpiece rests on the upper and lower gums of a user and provides therapy; Par. [0052]: providing heat therapy to reduce inflammation, i.e. “At least one of the upper panel 104 and the lower panel 110 may comprise at least one emitting element, as described in more detail below. The emitting element(s) may emit at least one therapeutic emission to a user's teeth, teeth roots, alveolar bone, and/or any other relevant tissue. The therapeutic emission may comprise ultrasound, light, heat, vibration, electromagnetic field, or any other suitable emission.”; Par. [0089]: an embodiment of the invention includes no bite plate, and therefore the crown portions of the teeth would be exposed, “In other embodiments, the third adjustable connector 120 directly interconnects the upper panel 104 and the lower panel 110 without the bite plate 124 therebetween.”; Fig. 1A: openings that extend horizontally across the teeth and therefore parallel to the gumline; See Annotated Fig. 1A below).
Annotated Fig. 1A:

    PNG
    media_image2.png
    423
    375
    media_image2.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Conrad to include the opening exposing the teeth as taught by Scurtescu in order to provide the predictable results of providing therapy just to the specified area of the gums.
However, Conrad in view of Scurtescu fails to disclose the heating element being a heating filament, wherein the at least one heating filament has a leading edge connected to the energy adaptor and a trailing edge disparate from the leading edge; a detachable adaptor capable of reversible engagement with the energy adaptor formed within the upper wall; and wherein the oral treatment device is for self-treatment. 
Cam, in a similar field of endeavor, teaches orthodontic appliances configured to deliver energy to regions of a patient’s dental arch. Cam discloses a heating filament extending within the mouthpiece that has a leading edge connected to a controller and a trailing edge disparate from the leading edge (e.g. Fig. 6: electrical trace 611’ connected to controller 609 at one end), and a detachable cord adaptor capable of releasably engaging and disengaging with the energy adaptor (e.g. Par. [0022]: the mouthpiece can be in communication with external devices through a cord).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Conrad in view of Scurtescu to include the heating filament and detachable cord adapter as taught by Cam in order to provide the predictable results of evenly applying therapy to the treatment area. 
However, Conrad in view of Scurtescu and Cam fails to disclose wherein the oral treatment device is for self-treatment. Goodson in a similar field of endeavor is directed towards an intraoral light emitting device. Goodson discloses it is known to use the intraoral light treatment at home (i.e. self-use) as well as in a dental office (e.g. Par. [0051]: describing the frequency of treatment that can be used by the patient at home). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Conrad in view of Scurtescu and Cam to include the oral treatment device being for self-treatment as taught by Goodson in order to provide the predictable results of allowing the user to use the device in the comfort of their home.
Claim 12 is obvious over Conrad, Scurtescu, Cam, and Goodson as indicated above. Regarding claim 13, Conrad further teaches wherein the upper wall, the lower wall, and the first and second side walls further comprise an external peripheral edge (e.g. Fig. 6: it can be seen that the walls have an internal edge that faces the user and an external edge that faces the outside). Conrad further teaches the mouthpiece comprises a soft and flexible material (e.g. Par. [0039], i.e. “In the preferred embodiment, heated surfaces 40 comprise a soft, flexible material designed to conform to the irregular shapes of teeth 42 and gums 44”; The instant specification at par. [0040] discloses the material used for the mouthpiece should be capable of significant flexibility), but does not disclose the angle of curvature of the mouthpiece being 180 degrees. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system as taught by Conrad in view of Scurtescu, Cam, and Goodson with an angle of curvature of the mouthpiece being 180 degrees, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art [In re Aller, 105 USPQ 233]. Further, it would have been an obvious matter of design choice to a person of ordinary skill in the art to modify the invention as taught by Conrad in view of Scurtescu, Cam, and Goodson with the angle of curvature being 180 degrees, because Applicant has not disclosed that the angle of curvature being 180 degrees provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with flexible mouthpiece as taught by Conrad in view of Scurtescu, Cam, and Goodson, because it provides flexibility and the ability to shape the device to conform to the user’s mouth and since it appears to be an arbitrary design consideration which fails to patentably distinguish over Conrad in view of Scurtescu, Cam, and Goodson.
Claim 12 is obvious over Conrad, Scurtescu, Cam, and Goodson as indicated above. Regarding claim 14, Conrad further discloses a rechargeable power source (e.g. Par. [0035]).
Claim 12 is obvious over Conrad, Scurtescu, Cam, and Goodson as indicated above. Regarding claim 16, Conrad further discloses interior walls having an interior upper wall and an interior lower wall, the interior walls adapted so as to extend along the interior portion of the patient's gums; wherein the upper wall, the lower wall, the first side wall, and the second side wall are exterior walls adapted so as to extend along the exterior portion of the patient's gums; and wherein the first side wall and the second side wall integrally connect the interior walls and the exterior walls (e.g. Fig. 6: inside wall has an upper and lower section, the side walls connect to the interior and exterior walls, see annotated Fig. 6 below).
Annotated Fig, 6:

    PNG
    media_image3.png
    536
    703
    media_image3.png
    Greyscale

Claim 12 is obvious over Conrad, Scurtescu, Cam, and Goodson as indicated above. Regarding claim 19, Conrad further discloses wherein the heating filament is capable of providing heating sufficient to provide increased thermal activity in a range of between 97.9 OF to 180 OF (e.g. Par. [0033]: the mouthpiece is heated between 46C and 68C, which is about 114F – 154F).
Claim 12 is obvious over Conrad, Scurtescu, Cam, and Goodson as indicated above. Regarding claim 20, Conrad further discloses wherein the heating filament is capable of providing a maximum temperature output of between 135°F (e.g. Par. [0033]: mouthpiece can be heated to 68C, which is about 154F).
Claims 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Conrad et al. (US Patent Application Publication 2008/0008978), hereinafter Conrad, further in view of Scurtescu (International Publication WO 2020/047659), further in view of Cam et al. (US Patent Application Publication 2020/0155276, of record), hereinafter Cam, and further in view of Goodson et al. (US Patent Application Publication 2007/0259310), hereinafter Goodson, as applied to claim 14 above, and further in view of Sakuma et al. (US Patent Application Publication 2021/0282953), hereinafter Sakuma.
Claim 14 is obvious over Conrad, Scurtescu, Cam, and Goodson as indicated above. Regarding claim 15, Conrad fails to disclose wherein the rechargeable power source is a rechargeable button battery. Sakuma is directed towards an intraoral device. Sakuma discloses providing power through a rechargeable button battery (e.g. Par. [0046], i.e. “power may be provided via a rechargeable coin battery”). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Conrad in view of Scurtescu, Cam, and Goodson to include the rechargeable coin battery in order to provide the predictable results of a compact rechargeable battery. 
Claim 15 is obvious over Conrad, Scurtescu, Cam, and Goodson as indicated above. Regarding claim 17, Conrad further discloses a first vertically extending portion connecting the respective exterior upper wall and the respective exterior lower wall; a second vertically extending portion connecting the respective interior upper wall and the respective interior lower wall; and a third laterally extending portion connecting the first vertically extending portion and the second extending portion (e.g. See annotated Fig. 6 below).
Annotated Fig. 6:

    PNG
    media_image4.png
    523
    656
    media_image4.png
    Greyscale

However, Conrad fails to disclose whereby the respective interior upper wall and the respective interior lower wall, the first and second side walls are integrally formed with one another. Cam, in a similar field of endeavor, teaches orthodontic appliances configured to deliver energy to regions of a patient’s dental arch. Cam teaches it is known to integrally form the mouthpiece in order to reduce manufacturing steps and improve the accuracy of the mouthpiece (e.g. Par. [0130]). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Conrad in view of Scurtescu, Cam, and Goodson to include integrally forming the mouthpiece as taught by Cam in order to reduce manufacturing steps and improve the accuracy of the mouthpiece.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Conrad et al. (US Patent Application Publication 2008/0008978), hereinafter Conrad, further in view of Scurtescu (International Publication WO 2020/047659), further in view of Cam et al. (US Patent Application Publication 2020/0155276, of record), hereinafter Cam, and further in view of Goodson et al. (US Patent Application Publication 2007/0259310), hereinafter Goodson, as applied to claim 12 above, and further in view of Petrochenko et al. (US Patent Application Publication 2020/0398014), hereinafter Petrochenko. 
Claim 12 is obvious over Conrad, Scurtescu, Cam, and Goodson as indicated above. Regarding claim 18, Conrad fails to disclose wherein the heating filament is a 5:2 28 AWG copper wire. Petrochenko is directed toward medical tubes. Petrochenko discloses using copper heating filaments. Conrad in view of Scurtescu, Cam, Goodson, and Petrochenko discloses the claimed invention but does not disclose expressly the copper wire being a 5:2 28 AWG copper wire.  It would have been an obvious matter of design choice to a person of ordinary skill in the art to modify the invention as taught by Conrad in view of Scurtescu, Cam, Goodson, and Petrochenko with the copper wire being a 5:2 28 AWG copper wire, because Applicant has not disclosed that the copper wire being a 5:2 28 AWG copper wire provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with copper wire as taught by Conrad in view of Scurtescu, Cam, Goodson, and Petrochenko, because it provides heat and since it appears to be an arbitrary design consideration which fails to patentably distinguish over Conrad in view of Scurtescu, Cam, Goodson, and Petrochenko.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHREYA P ANJARIA whose telephone number is (571)272-9083. The examiner can normally be reached M-F: 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHREYA ANJARIA/Examiner, Art Unit 3792                                                                                                                                                                                                        

/MALLIKA D FAIRCHILD/Primary Examiner, Art Unit 3792